DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 10-11, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “one or more first and second quantization parameters” in line 2. The claim further recites “the first and second quantization parameters” in line 4 and lines 5-6. As the claim recites “one or more” first and second quantization parameters, it is unclear if “the first and second quantization parameters” refers to the entire set of “one or more” parameters, or to some subset of that such as merely one “first and second quantization parameter.” Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat the noted recitations of “the first and second quantization parameters” to read as “the one or more first and second quantization parameters.” 

Regarding claims 2-4, these claims depend from claim 1 and are therefore rejected for the same reasons as claim 1 above, as they do not cure the deficiencies of claim 1 noted above. 

Further regarding claim 2, the claim recites “a first portion of the neural network” in line 2. Claim 2 depends from claim 1, which also recites “a first … portion of a neural network.” It is unclear if the limitation in claim 2 refers to the same first portion recited in claim 1, or to a different first portion. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat “a first portion of the neural network” in claim 2 to read as “the first portion of the neural network.”

Claim 2 additionally recites “a second portion of the neural network” in line 4. Claim 2 depends from claim 1, which also recites “a … second portion of a neural network.” It is unclear if the limitation in claim 2 refers to the same second portion recited in claim 1, or to a different second portion. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat “a second portion of the neural network” in claim 2 to read as “the second portion of the neural network.”

Claim 2 additionally recites “the first quantization parameters” in line 3. Claim 1 requires “one or more first … quantization parameters.” The use of “parameters” in the plural in claim 2 implies multiple first quantization parameters, even though claim 1 can require merely one first quantization parameter. Therefore, it is unclear in claim 2 if there are multiple first quantization parameters or not. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat “the first quantization parameters” in claim 2 to read as “the one or more first quantization parameters.” 

Claim 2 additionally recites “the second quantization parameters” in line 5. Claim 1 requires “one or more … second quantization parameters.” The use of “parameters” in the plural in claim 2 implies multiple second quantization parameters, even though claim 1 can require merely one second quantization parameter. Therefore, it is unclear in claim 2 if there are multiple second quantization parameters or not. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat “the second quantization parameters” in claim 2 to read as “the one or more second quantization parameters.” 

Further regarding claim 3, the claim depends from claim 2 and is therefore rejected for the same reasons as claim 2 above, as claim 3 does not cure the deficiencies of claim 2 noted above. 

Regarding claim 10, the claim recites “the set of quantization parameters” in line 6. Claim 10 recites “a set of quantization parameters for a third data in a third path of the neural network.” Claim 10 depends from claim 5, which recites “a set of quantization parameters for first data in a first path of a neural network and second data in a second path of the neural network.” As such, it is unclear which of these sets is referenced by “the set of quantization parameters” in line 6 of claim 10. 
For the purpose of further examination on the merits, Examiner will treat “the set of quantization parameters” to read as “the set of quantization parameters for the third data in the third path of the neural network.”

Regarding claim 11, the claim depends from claim 10 and is therefore rejected for the same reasons as claim 10 above, as claim 11 does not cure the deficiencies of claim 10 noted above. 

Regarding claim 19, the claim contains the trademark/trade name “TensorFlow” in line 2.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a software platform and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9-11, 13-15, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Minezawa et al. (United States Patent Application Publication No. US 2020/0184318 A1) [hereinafter “Minezawa”].

Regarding claim 1, Minezawa discloses a computer-implemented method (performed by data processing devices 100 and 200), comprising:
calculating one or more first and second quantization parameters corresponding to a respective first and second portion of a neural network (see [0041]-[0049], [0086]-[0091], and [0098]-[0129]; note that the claimed “first” and “second” portions are first and second edges through the neural network); and
applying at least a portion of the first and second quantization parameters to the first and second portions of the neural network, wherein the first and second quantization parameters are selected to obviate the need to further quantize the output of the first and second portions of the neural network (see [0041]-[0049], [0086]-[0091], and [0098]-[0129]).

Regarding claim 2, Minezawa further discloses a first output of a first portion of the neural network is quantized according with the first quantization parameters (see [0041]-[0049], [0086]-[0091], and [0098]-[0129] and Figures 9-12), and a second output of a second portion of the neural network is quantized in accordance with the second quantization parameters (see [0041]-[0049], [0086]-[0091], and [0098]-[0129] and Figures 9-12). 

Regarding claim 3, Minezawa further discloses concatenating the first output of the first portion of the neural network with the second output of the second portion of the neural network (see [0098]-[0113] and Figures 6-7, wherein the outputs of each edge representing the first and second portion are concatenated at the terminating node). 

Regarding claim 5, Minezawa discloses a system comprising:
one or more processors (processor 301); and
memory to store computer-executable instructions that if executed, cause the system to (memory 302; see [0065]-[0074]):
determine a set of quantization parameters for first data in a first path of a neural network and second data in a second path of the neural network, such that a first output of the first path and a second output of the second path can be combined without further quantization (see [0041]-[0049], [0086]-[0091], and [0098]-[0129]; note that the claimed “first” and “second” portions are first and second edges through the neural network); 
quantize the first data and the second data in accordance with the set of quantization parameters (see [0041]-[0049], [0086]-[0091], and [0098]-[0129]); and 
combine the first output and the second output (see [0098]-[0113] and Figures 6-7, wherein the outputs of each edge representing the first and second portion are concatenated at the terminating node).

Regarding claim 6, Minezawa further discloses the set of quantization parameters is determined based at least in part on a first range of the first data and a second range of the second data (see [0044]-[0048]). 

Regarding claim 7, Minezawa further discloses the first data and the second data are quantized using matching quantization parameters (see Equations 1 and 2). 

Regarding claim 9, Minezawa further discloses the first path and the second path share at least one node of the neural network (see [0098]-[0113] and Figures 6-7, wherein the first and second path are different edges culminating at one node in the network); and at least one quantization operation occurs in the first path that does not occur in the second path (see at least [0043], wherein the quantization is performed on an edge-by-edge basis such that the quantization in the first path is different from that of the second path). 

Regarding claim 10, Minezawa further discloses the computer-executable instructions further cause the system to determine a set of quantization parameters for a third data in a third path of the neural network, such that the first output of the first path and the second output of the second path and a third output of the third path can be combined without further quantization, and quantize the third data in accordance with the set of quantization parameters (see [0041]-[0049], [0086]-[0091], [0098]-[0129], and Figure 7; note in Figure 7 the first path can be edge 12-1, the second path can be edge 12-2, and the third path can be edge 12-3, wherein the outputs are combined at node 11-1). 

Regarding claim 11, Minezawa further discloses the computer-executable instructions further cause the system to combine the first output, the second output, and the third output (see [0098]-[0113] and Figures 6-7, wherein the outputs of each edge representing the first and second portion are concatenated at the terminating node; for example, the first path can be edge 12-1, the second path can be edge 12-2, and the third path can be edge 12-3, wherein the outputs are combined at node 11-1).

Regarding claim 13, Minezawa discloses a non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to at least (see [0065]-[0074]):
determine a set of quantization parameters for first data in a first path of a neural network and second data in a second path of the neural network, such that a first output of the first path and a second output of the second path can be combined without further quantization (see [0041]-[0049], [0086]-[0091], and [0098]-[0129]; note that the claimed “first” and “second” portions are first and second edges through the neural network); 
quantize the first data and the second data in accordance with the set of quantization parameters (see [0041]-[0049], [0086]-[0091], and [0098]-[0129]); and 
combine the first output and the second output (see [0098]-[0113] and Figures 6-7, wherein the outputs of each edge representing the first and second portion are concatenated at the terminating node).

Regarding claim 14, Minezawa further discloses the instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to: determine a first data range of the first data, determine a second data range of the second data, and determine a data range for the set of quantization parameters that covers the first data range and the second data range (see [0044]-[0048]).

Regarding claim 15, Minezawa further discloses the instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to combine the first output and the second output with a concatenation operation (see [0098]-[0113] and Figures 6-7, wherein the outputs of each edge representing the first and second portion are concatenated at the terminating node).

Regarding claim 17, Minezawa further discloses as a result of quantizing the first data and quantizing the second data, the first output and the second output are produced by the neural network in the same fixed point format (see [0041]-[0049], [0086]-[0091], [0098]-[0129], and Figures 9-12). 

Regarding claim 18, Minezawa further discloses the first path includes a convolution operation and the first data is quantized as part of the convolution operation (see Figures 7-8 and 11-12; see also [0098]-[0129]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Minezawa in view of Chhabra et al. (United States Patent Application Publication No. US 2019/0354806 A1) [hereinafter “Chhabra”].

Regarding claim 4, Minezawa teaches the neural network implements an autoencoder (see [0032]-[0058]). Minezawa does not expressly teach the second portion of the neural network is a skip level of the autoencoder. 
Chhabra also generally teaches a neural network environment (see Abstract) using an autoencoder architecture (see [0003]). Chhabra teaches the neural network includes a path with skip connections that allows for denoising of the original input image data (see [0060]-[0064]). Minezawa also teaches the methodology utilizes the neural network for image recognition (see [0113]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Minezawa such that the second portion of the neural network is a skip level of the autoencoder, in view of Chhabra, as Chhabra teaches employing skip connections in an autoencoder neural network aids in removing noise from an image (see [0060]-[0064] of Chhabra). 

Regarding claim 20, the combination of Minezawa and Chhabra, as applied to claim 4 above, teaches the neural network is an autoencoder, the second path includes a skip connection of the autoencoder, and the autoencoder is used to denoise a digital image (see [0032]-[0058] and [0113] of Minezawa and [0060]-[0064] of Chhabra).

Claims 12, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Minezawa in view of Carillo Pena et al. (United States Patent Application Publication No. US 2021/0213973 A1) [hereinafter “Carillo Pena”].

Regarding claim 12, Minezawa does not expressly teach image data collected by a camera on an autonomous vehicle is provided to the neural network, the neural network processes the image data, and the processed image data is used to control the autonomous vehicle. 
Minezawa teaches the neural network configuration can be used in image recognition (see [0113]), but does not teach image data collected by a camera on an autonomous vehicle is provided to the neural network, the neural network processes the image data, and the processed image data is used to control the autonomous vehicle.
Carillo Pena teaches a computer vision system for an autonomous vehicle 1405 (see Abstract and [0093]-[0096]). Carillo Pena teaches image data from a camera on the vehicle is input into a Deep Neural Network Auto-Encoder for processing and the result is used to control the autonomous vehicle (see [0093]-[0096] and [0142]-[0159]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of invention to apply the invention taught by Minezawa to an autonomous vehicle such that image data collected by a camera on an autonomous vehicle is provided to the neural network, the neural network processes the image data, and the processed image data is used to control the autonomous vehicle, in view of Carillo Pena, as Carillo Pena teaches a deep neural network auto-encoder, like the one taught by Minezawa is useful in such an application, and as Minezawa teaches the disclosed neural network can be used in image recognition applications. 

Regarding claim 16, the combination of Minezawa and Carillo Pena further teaches the instructions that cause the computer system to combine the first output and the second output are performed on a graphics processing unit (see [0159] of Carillo Pena). 

Regarding claim 19, the combination of Minezawa and Carillo Pena, as applied to claim 12 above, teaches the executable instructions are written in TensorFlow (see [0159] of Carillo Pena). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Whatmough et al. (US 2020/0042877 A1) generally teaches:
An system, apparatus and method for utilizing software and hardware portions of a neural network to fix, or hardwire, certain portions while modifying other portions. A first set of weights for layers of the first neural network are established, and selected weights are modified to generate a second set of weights, based on a second dataset. The second set of weights is then used to train a second neural network.

Park et al. (US 11122267 B2) generally teaches:
Provided is a method of encoding an image, the method including: obtaining a plurality of patches from the image; obtaining a plurality of transform coefficient groups respectively corresponding to the plurality of patches; inputting, to a machine learning model, input values corresponding to transform coefficients included in each of the plurality of transform coefficient groups; quantizing transform coefficients corresponding to the image by using a quantization table output from the machine learning model; and generating a bitstream including data generated as a result of the quantizing and information about the quantization table.


Zhou et al. (WO 2020/057000 A1) generally teaches:
Embodiments of the present invention provide a network quantization method, a service processing method and related products. The method comprises obtaining an original deep neural network to be quantified, the original deep neural network comprising multilayer convolutional networks, any layer of the convolutional networks comprising a first branch and a second branch, and the second branch being a full precision convolutional structure; performing quantitative training on each layer of the convolutional networks, and performing attenuation processing on each layer of the convolutional networks according to a scaling factor, wherein the scaling factor decreases as the increase of the number of training steps of the quantitative training; when all layers of the convolutional networks complete the quantitative training and the scaling factor decreases to zero, removing the second branch in each layer of the convolutional networks in the original deep neural network to obtain a quantified target deep neural network. According to the present invention, fluctuations during network fixed point quantitative training can be smaller, and the trained network precision is higher, facilitating smoothly performing a service processing process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669